PER CURIAM: The Government’s motion to dismiss this appeal pursuant to the appeal waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d 1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by comments the court makes during sentencing”); United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of the right to appeal difficult or debatable legal issues or even blatant error). MOTION TO DISMISS GRANTED.